Citation Nr: 0323096	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  92-52 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of primary service connection for a back 
disability.

2.  Entitlement to an increased evaluation, in excess of 20 
percent, for bilateral defective hearing, prior to February 
1, 2002. 

3.  Entitlement to an evaluation in excess of 40 percent from 
February 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

During the course of the appeal, a 40 percent rating was 
assigned effective February 1, 2002.  As this is not the 
maximum rating that could be assigned, and the issue has not 
been withdrawn, it continues in issue.  Thus, the issues are 
as characterized as set forth on the title page.


REMAND

Unfortunately, the issues now on appeal above are not ripe 
for appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addresses the VCAA 
notice and duty to assist provisions as they pertain to the 
increased rating or new and material issues currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  
Without such notice being provided by the RO, the case cannot 
be finally adjudicated.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et. al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating and new 
and material evidence claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to each claim, 
and specific notice as to the type of 
evidence necessary to substantiate each 
claim.  It should also be indicated which 
party would obtain what evidence.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, and 
if the veteran provides additional 
evidence, the RO should readjudicate the 
claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case was 
issued.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow the parties a reasonable 
period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



